Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 and the claims dependent thereon are allowable because the prior art does not disclose or suggest a helmet having a plurality of ventilation openings, comprising at least one evaporation cooler arranged in a ventilation opening, the evaporation cooler only comprises a lattice structure defining a plurality of evaporation openings bounded by webs, the evaporation openings being dimensioned to be spanned by a film of a cooling fluid, the lattice structure being bend-proof and the evaporation openings each having a hexagonal shape.  Applicant’s arguments of 08/26/2021 as to the recitation of the openings having a hexagonal shape have been considered and are persuasive. Applicant has disclosed the advantages of this shape and established the criticality of the hexagonal structure. Therefore, the claimed structure is not disclosed or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/AMY VANATTA/Primary Examiner, Art Unit 3732